                                                                 JARED G. PARKER (SBN: 6428)
                                                             1
                                                                 PARKER	SCHWARTZ,	PLLC	
                                                             2   7310 N. 16TH ST., SUITE 330
                                                                 PHOENIX, ARIZONA 85020
                                                             3   EMAIL: JPARKER@PSAZLAW.COM
                                                             4   TELEPHONE:(602) 282-0476
                                                                 FACSIMILE:(602) 282-0478
                                                             5   ATTORNEY FOR THE GOODYEAR TIRE & RUBBER COMPANY
                                                             6
                                                             7                    IN THE UNITED STATES BANKRUPTCY COURT
PARKER SCHWARTZ, PLLC




                                                             8                           FOR THE DISTRICT OF ARIZONA
                        7310 North 16th Street, Suite 330




                                                             9
                                                            10 IN RE:
                            Phoenix, Arizona 85020




                                                                                                                 In Proceedings Under Chapter 11
                                                            11 BOB	BONDURANT	SCHOOL	OF	HIGH	
                                                               PERFORMANCE	DRIVING,	INC.,                         Case No. 2:18-bk-12041-BKM
                                                            12
                                                            13                     DEBTOR.                        NOTICE OF HEARING ON
                                                                                                                 DEBTOR’S OBJECTION TO
                                                            14                                                   GOODYEAR’S MOTION FOR
                                                               THE	GOODYEAR	TIRE	&	RUBBER	                     RELIEF FROM THE AUTOMATIC
                                                            15 COMPANY,	                                                  STAY
                                                            16                Movant,

                                                            17          vs.                                   Hearing Date:    January 23, 2019
                                                                                                              Hearing Time:    1:30PM
                                                            18 BOB	BONDURANT	SCHOOL	OF	HIGH	                  Location:        Courtroom 701
                                                               PERFORMANCE	DRIVING,	INC.,
                                                            19
                                                                        Respondent
                                                            20
                                                            21
                                                                        NOTICE IS GIVEN that a hearing on Movant’s Motion	 for	 Relief	 from	 the	
                                                            22
                                                                 Automatic	 Stay [Docket Entry No. 94; filed December 17, 2018], and Debtor’s
                                                            23
                                                            24   Objection thereto [Docket Entry No. 120; filed January 7, 2019] shall be held on

                                                            25   January 23, 2019 at 1:30 P.M. before the Honorable Brenda K. Martin at the
                                                            26

                                                            Case 2:18-bk-12041-BKM      Doc 121 Filed 01/09/19 Entered 01/09/19 14:06:07     Desc
                                                                                         Main Document    Page 1 of 2
                                                                 United States Bankruptcy Court, at 230 N. First Avenue, Courtroom 701, Phoenix,
                                                             1
                                                             2   Arizona 85003.
                                                             3         DATED this 9th day of January, 2019.
                                                             4
                                                                                          PARKER	SCHWARTZ,	PLLC	
                                                             5
                                                             6
                                                             7                            By: _/s/ Jared G. Parker 006428
                                                                                          Jared G. Parker (Bar No. 006428)
PARKER SCHWARTZ, PLLC




                                                             8                            7310 North 16th Street, Suite 330
                                                                                          Phoenix, Arizona 85020
                        7310 North 16th Street, Suite 330




                                                             9
                                                                                          Phone: 602-282-0469
                            Phoenix, Arizona 85020




                                                            10                            Fax: 602-282-0520
                                                            11                            Counsel for Goodyear Tire & Rubber Company, Inc.

                                                            12
                                                                 COPY of the foregoing or mailed and/or emailed this
                                                            13
                                                            14 9th day of January, 2019 to:
                                                            15 Allen Barnes & Jones, PLC
                                                            16 Attn: Hilary L. Barnes
                                                               1850 N. Central Avenue, Suite 1150
                                                            17 Phoenix, AZ 85004
                                                               hbarnes@allenbarneslaw.com
                                                            18
                                                            19 Allen Barnes & Jones, PLC
                                                               Attn: Philip J. Giles
                                                            20 1850 N. Central Avenue, Suite 1150
                                                            21 Phoenix, AZ 85004
                                                               pgiles@allenbarneslaw.com
                                                            22
                                                            23 Office of the U.S. Trustee
                                                               Attn: Elizabeth C. Amorosi
                                                            24 230 N. 1st Avenue, Suite 204
                                                               Phoenix, AZ 85003
                                                            25
                                                            26
                                                                                                        2
                                                            Case 2:18-bk-12041-BKM     Doc 121 Filed 01/09/19 Entered 01/09/19 14:06:07      Desc
                                                                                        Main Document    Page 2 of 2
